In an action to set aside a conveyance as fraudulent, the defendants, Shmulick Construction Corporation, Shmulick *473Contracting Corporation, and Shmulick Yizhary, appeal from an order of the Supreme Court, Nassau County (Burke, J.), dated May 22, 2003, which denied the motion of the defendants Shmulick Contracting Corporation and Shmulick Yizhary to vacate so much of a judgment of the same court entered February 14, 1996, entered upon their default in opposing the plaintiffs motion to strike their answer, as is in favor of the plaintiff and against them in the principal sum of $101,374.67.
Ordered that the appeal by the defendant Shmulick Construction Corporation is dismissed, as it is not aggrieved by the order appealed from (see CPLR 5511); and it is further,
Ordered that the order is affirmed; and it is further,
Ordered that one bill of costs is awarded to the plaintiff.
The defendants Shmulick Contracting Corporation and Shmulick Yizhary (hereinafter the appellants) did not proffer a valid excuse for their failure to respond to the plaintiffs discovery demands, to comply with court orders, and to oppose the plaintiffs motion to strike their answer (see MRI Enters. v Amanat, 263 AD2d 530 [1999]; Roussodimou v Zafiriadis, 238 AD2d 568 [1997]; Lauro v Cronin, 184 AD2d 837 [1992]). Moreover, they did not demonstrate the existence of a meritorious defense (see MRI Enters. v Amanat, supra). Consequently, the Supreme Court properly denied their motion to vacate the default.
The appellants’ remaining contention is without merit. Altman, J.P., Krausman, Goldstein and Mastro, JJ., concur.